19-23013-rdd         Doc 240       Filed 04/19/21 Entered 04/19/21 16:04:07                      Main Document
                                               Pg 1 of 52



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         53 STANHOPE LLC, et al,2                                       Case no. 19-23013 (RDD)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x




FOURTH AMENDED PLAN OF REORGANIZATION FOR 53 STANHOPE LLC,
  325 FRANKLIN LLC, 618 LAFAYETTE LLC, 92 SOUTH 4TH ST LLC, 834
METROPOLITAN AVENUE LLC. 1125-1133 GREENE AVE LLC, APC HOLDING
       1 LLC; EIGHTEEN HOMES LLC, AND 1213 JEFFERSON LLC




Mark A. Frankel
BACKENROTH FRANKEL & KRINSKY, LLP
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544


ATTORNEYS FOR THE DEBTORS



2
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
19-23013-rdd        Doc 240    Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                           Pg 2 of 52



                                        INTRODUCTION

               1.      53 Stanhope LLC, 325, Franklin LLC, 618 Lafayette LLC, 92 South 4th St

LLC, 834 Metropolitan Avenue LLC, 1125-1133 Greene Ave LLC, APC Holding 1 LLC;

Eighteen Homes LLC, and 1213 Jefferson LLC (each a “Debtor”, and collectively, the

“Debtors”) submit this joint plan of reorganization ("Plan") under Chapter 11 of the United

States Bankruptcy Code. UPON CONFIRMATION, THIS PLAN SHALL BE A BINDING

OBLIGATION BETWEEN AND AMONG EACH DEBTOR AND EACH DEBTOR'S

CREDITORS AND INTEREST HOLDERS (AS SUCH TERMS ARE DEFINED BELOW).

                                          DEFINITIONS

               As used in this Plan, the following terms will have the meanings hereinafter set

forth:

                       "Administrative Expense" Any cost or expense of administration of the

Bankruptcy Case entitled to priority under section 507(a)(1) and allowed under section 503(b) of

the Bankruptcy Code.

                       “Administrative Expense Claim" shall mean a Claim for payment of an

Administrative Expense.

                       "Allowance Date" shall mean the date which a Disputed Claim becomes

an Allowed Claim by Final Order.

                       “Allowed Amount” shall mean the amount of a Claim: (a) to the extent

that a Proof of Claim is filed timely or, with leave of the Court late filed as to which (i) no party

in interest files an objection or (ii) which is allowed by a Final Order; or (b) which is listed on a


                                                  2
19-23013-rdd      Doc 240       Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                            Pg 3 of 52



Debtor’s schedules or any amendments thereto but which is not listed therein as disputed,

unliquidated or contingent.

                          "Allowed Claim" shall mean a Claim: (a) to the extent that a Proof of

Claim is filed timely or, with leave of the Court late filed as to which (i) no party in interest files

an objection or (ii) which is allowed by a Final Order; or (b) which is listed on a Debtor’s

schedules or any amendments thereto but which is not listed therein as disputed, unliquidated or

contingent.

                          "Allowed Secured Claim" shall mean a Secured Claim to the extent it is an

Allowed Claim.

                          "Allowed Unsecured Claim" shall mean an Unsecured Claim to the extent

it is an Allowed Claim.

                          "Bankruptcy Case" shall mean this Chapter 11 bankruptcy case.

                          "Bankruptcy Code" shall mean Title 11 of the United States Code (11.

U.S.C. § 101 et. seq.).

                          "Bankruptcy Court" shall mean the Court as defined below.

                          "Bar Date” shall mean August 9, 2019.

                          "Cash" shall mean all cash and cash equivalents which evidence

immediately available funds in United States dollars.

                          "Claim" shall have the meaning set forth in § 101(5) of the Bankruptcy

Code.

                          "Claimant" shall mean the holder of a Claim.
                                                   3
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 4 of 52



                        "Confirmation Date" shall mean the date of the entry of the Confirmation

Order.

                        "Confirmation Hearing" shall mean the hearing pursuant to the

Bankruptcy Code Section 1128 before the Bankruptcy Court regarding the proposed

confirmation of the Plan.

                        "Confirmation Order" shall mean the order of the Court confirming the

Plan.

                        "Court" shall mean the United States Bankruptcy Court for the Southern

District of New York.

                        "Creditor" shall mean any entity that holds a Claim against a Debtor.

                        "Debtors" shall mean 53 Stanhope LLC, 325, Franklin LLC, 618 Lafayette

LLC, 92 South 4th St LLC, 834 Metropolitan Avenue LLC, 1125-1133 Greene Ave LLC, APC

Holding 1 LLC, Eighteen Homes LLC, and 1213 Jefferson LLC.

                        "Disputed Claim" shall mean the whole or any portion of any Claim

against a Debtor to which an objection is timely filed as to which a Final Order has not been

entered allowing or disallowing such Claim or any portion thereof.

                        “Disputed Claim Reserve” shall mean Cash to be set aside by the Debtors

on the Effective Date in an IOLA account maintained by Debtors’ counsel, in an amount equal to

the amount that would have been distributed to the holders of Disputed Claims had such Claims

been deemed Allowed Claims on the Effective Date, or in such other amount as may be

approved by the Bankruptcy Court.


                                                 4
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 5 of 52



                      "Effective Date" shall mean the Date after the Confirmation Order is a

Final Order at which time the Properties shall be transferred to the Purchaser.

                      "Estate" shall mean the estate of each Debtor created upon the

commencement of the Bankruptcy Case pursuant to Section 541 of the Bankruptcy Code.

                      "Executory Contracts" shall mean "executory contracts" and "unexpired

leases" as such terms are used within Section 365 of the Bankruptcy Code.

                      “Federal Action” shall mean the certain dismissed lawsuit captioned Jacob

Schonberg, et al v. Yechezkel Strulovitch a/k/a Chaskiel Strulovitch, et al., Case No. 17-cv-

02161, filed in the United States District Court for the Eastern District of New York.

                      "Final Order" shall mean an order of a court that has not been reversed,

modified, amended or stayed, and as to which the time to appeal or to seek review or certiorari

thereof has expired, and as to which no appeal, review or rehearing is pending.

                      “Impaired” shall mean not Unimpaired.

                      "Interest" shall mean an existing ownership interest in a Debtor.

                      "Interest Holder" shall mean a holder and owner of an existing Interest in

a Debtor.

                      "Legal Rate" shall mean the applicable interest rate as set forth in 28

U.S.C. §1961 as of the Petition Date.

                      "Lien" shall mean a valid and enforceable charge against or interest in

property to secure payment of a debt or performance of an obligation.

                      "Mortgagee” shall mean Brooklyn Lender LLC.
                                                 5
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 6 of 52



                       "Petition Date" shall mean May 20, 2019.

                       "Plan" shall mean this Plan of Reorganization, and any and all

modifications and/or amendments hereto.

                       “Plaintiffs” shall mean the Federal Action plaintiffs.

                       “Professional(s)” shall mean any entity or person employed pursuant to an

order of the Bankruptcy Court in accordance with sections 327, 328, or 1103 of the Bankruptcy

Code and to be compensated for services rendered pursuant to sections 327, 328, 329, 330 and/or

331 of the Bankruptcy Code.

                       “Professional Fee Claim” shall mean those fees and expenses claimed by a

Professional pursuant to sections 330, 331 and/or 503 of the Bankruptcy Code.

                       “Professional Fee Claim Bar Date” shall mean the last day for a

Professional to file a Professional Fee Claim, which shall be no later than thirty (60) days after

the Effective Date.

                       "Properties" and each “Property” shall mean the real properties itemized

on Exhibit D to the Plan.

                       “Property Sale Proceeds” shall mean the proceeds of sale of the Properties,

less all charges to be incurred in connection with the marketing, negotiation, documentation,

execution, and closing of the sale of the Properties, including, without limitation, any fees and

expenses paid to retain an auctioneer, real estate broker, and/or special real estate counsel.

                       "Purchaser” shall mean the purchaser of the Properties pursuant to the

Plan.

                                                  6
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 7 of 52



                       “Reorganized Debtors” shall mean the Debtors on and after the Effective

Date.

                       "Secured Claim" shall mean a Claim secured by a Lien on property

included within a Debtor’s Estate, or that is subject to setoff under Section 553 of the

Bankruptcy Code, to the extent provided in Section 506 of the Bankruptcy Code.

                       "Secured Creditor" shall mean the owner or holder of a Secured Claim.

                       “Unimpaired” shall mean not impaired under section 1124 of the

Bankruptcy Code.

                       "Unsecured Claim" shall mean a Claim that is not a Secured Claim. An

Unsecured Claim includes, but is not limited to, a Claim for damages resulting from rejection of

any Executory Contract pursuant to Section 365 of the Bankruptcy Code, and does not include

Administrative Expense Claims.

                       "Unsecured Creditor" shall mean the owner or holder of an Unsecured

Claim.

                CLAIMS CLASSIFICATION, TREATMENT AND VOTING

                                              Class 1

                       Classification – Allowed Secured Claims for New York City real estate

taxes and other non-Class 2 Liens. Annexed to the Plan as Exhibit B is a breakdown of the

amount due to Class 1, by Debtor. The Debtors estimate the aggregate amount of all Class 1

Claims is approximately $87,934.54 (as of 4/8/2021).




                                                 7
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07              Main Document
                                          Pg 8 of 52



                       Treatment -- Payment in Cash on the Effective Date of Allowed Amount

of each such Claim, including Internal Revenue Service Claims not set forth on Exhibit B, plus

interest at the applicable statutory rate as it accrues from the Petition Date through the date of

payment.

                       Voting – Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan.

                                               Class 2

                       Classification –Allowed Secured Claims of the Mortgagee. Annexed to

the Plan as Exhibit B is a breakdown of the estimated Allowed Secured Claims of the

Mortgagee, by Debtor. The Debtors estimate the aggregate of all Class 2 Claims is

$18,455,337.70 (as of 5/31/21).

                       Treatment –Each Debtor shall pay the Class 2 Claimant in Cash on the

Effective Date the net Property Sale Proceeds from the sale of its Property after payment of

Administrative Claims, Class 1 Claims, Class 3 Claims and Priority Tax Claims, up to the

Allowed Amount of such Claim 2 Claim plus interest at the applicable contractual rate as it

accrues from the Petition Date through the date of payment. The Mortgagee asserts that it is also

entitled to $4,500,000 for legal fees. As it relates to these Debtors, the Bankruptcy Court held

that the Mortgagee’s acceleration was improper. These Debtors, therefore, do not believe that

the Mortgagee is entitled to any legal fees except for the small amounts incurred in asserting

maturity defaults.

                       Voting – Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan..

                                                  8
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07              Main Document
                                          Pg 9 of 52



                                               Class 3

                       Classification – Allowed Priority Claims under sections

507(a)(3),(4),(5),(6), and (7) of the Bankruptcy Code. Annexed to the Plan as Exhibit B is a

breakdown of such estimated Allowed Priority Claims, by Debtor. $0.

                       Treatment – Payment in Cash on the Effective Date of Allowed Amount

of each such Claim, including Internal Revenue Service Claims not set forth on Exhibit B, plus

interest at the applicable statutory rate as it accrues from the Petition Date through the date of

payment.

                       Voting -- Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan..

                                               Class 4

                       Classification – Allowed General Unsecured Claims. Annexed to the

Plan as Exhibit B is a breakdown of estimated Allowed General Unsecured Claims by Debtor.

The Debtors estimate that the aggregate amount of all Class 4 Claims is

approximately$1,268,154.17.

                       Treatment – Each Debtor shall pay each Class 4 Claimant in Cash on the

Effective Date, its pro-rata share of the net Property Sale Proceeds from the sale of its Property

after payment of Administrative Claims, Class 1 Claims, Class 2 Claims, Class 3 Claims and

Priority Tax Claims, up to the Allowed Amount of its Class 4 Claim plus interest at the

applicable contractual rate as it accrues from the Petition Date through the date of payment.

                       Voting – Impaired and entitled to vote to accept or reject the Plan.



                                                  9
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07              Main Document
                                          Pg 10 of 52



                                               Class 5

                       Classification – Allowed Interest Holders.

                       Treatment – Each Debtor shall pay each Interest Holder in Cash on the

Effective Date, its pro-rata share of the net Property Sale Proceeds from the sale of its Property

after payment of Administrative Claims, Class 1 Claims, Class 2 Claims, Class 3 Claims, Class 4

Claims and Priority Tax Claims.

                       Voting – Impaired and entitled to vote to accept or reject the Plan.

                         UNCLASSIFIED PRIORITY TAX CLAIMS

                       Annexed to the Plan as Exhibit B is breakdown of Priority tax Claims

under Section 507(a)(8) of the Bankruptcy Code by Debtor. The Debtors estimate that the

amount due by all Debtors in respect of such claims total approximately $0. The treatment of

such Claims, if any, including Internal Revenue Service Claims not set forth on Exhibit B, shall

be payment in Cash on the Effective Date, of the Allowed Amount of each such Claim plus

interest at the applicable statutory rate as it accrues from the Petition Date through the date of

payment.

                                ADMINISTRATIVE EXPENSES

                       Allowed Administrative Expense Claims, including professional fees,

shall be paid in full in Cash on the later of the Effective Date and the date such Administrative

Expense Claim becomes Allowed or as soon as practicable thereafter, except to the extent that

the holder of an Allowed Administrative Expense Claim agrees to a different treatment;

provided, however, that Allowed Administrative Expense Claims representing obligations


                                                 10
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 11 of 52



incurred in the ordinary course of business or under Executory Contracts assumed by the Debtors

shall be paid in full or performed by the Debtors in the ordinary course of business or pursuant to

the terms and conditions of the particular transaction. The Debtors estimate that through the

entry of a final decree in this case, Allowed Administrative Expenses will total approximately

$564,998.51 for legal fees, which amount shall be escrowed for payment when Allowed, and

then paid in the amounts Allowed.

                       Any outstanding U.S. Trustee fees and any statutory interest thereon shall

be paid in full in Cash on the Effective Date. Thereafter, United States Trustee fees and any

statutory interest thereon shall be paid until entry of final decree or until Bankruptcy Case is

converted or dismissed. The Debtors shall file quarterly post-Confirmation operating reports.

                              MEANS FOR IMPLEMENTATION

                       Source of Funds –The Properties shall be sold subject to sections 363(b),

1123(a)(6), 1129 and 1141 of the Bankruptcy Code and the “Sale and Auction Procedures”

annexed to the Plan as Exhibit A. The sale expenses and Effective Date payments under the Plan

will be paid from the proceeds of such sale.

                       In general, the Sale and Auction Procedures provide for a sale of the

Properties at an auction sale to be conducted on a date to be announced at the offices of

Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New York 10022. The

Properties shall be sold "as is." Bidding shall be limited to all cash offers. The minimum

opening aggregate bid and the minimum opening Property-by Property bids will be in amounts to

be announced no later than seven days in advance of the auction after consultation with the

Mortgagee and Rosewood Properties. The Mortgagee shall have the right under section 363(k)

                                                 11
19-23013-rdd      Doc 240       Filed 04/19/21 Entered 04/19/21 16:04:07               Main Document
                                            Pg 12 of 52



of the Bankruptcy Code to credit bid for each Debtors’ property up to the Allowed Amount of its

Secured Claim against such Debtor and may assign such bid to its designee. All prospective

bidders except the Mortgagee are required to deposit 10% of their opening bid (the “Deposit”) in

escrow with the undersigned counsel by bank check or wire deposit. The sale will be subject to

the approval of the Bankruptcy Court. The highest bidder shall be the purchaser (the

"Purchaser") of the Properties, free and clear of all liens, claims and encumbrances, with any

such liens, claims and encumbrances to attach to the proceeds of sale. The Deposit shall be non-

refundable. In the event the Purchaser closes on or before thirty (30) days after the entry of an

order approving the sale, the Deposit shall be applied to the purchase price. In the event

Purchaser fails to close on or before fifteen days after the entry of an order approving the sale,

the Deposit shall be remitted to the Debtors. Time shall be of the essence in the closing of this

transaction. In the event Purchaser fails to close as set forth herein, then the Debtors shall have

the right to accept the bid next highest in amount to the original Purchaser's bid.

                        In order a bid to be considered, it must be a “Qualified Bid.” A potential

bidder will be deemed to be a “Qualified Bidder.” A Qualified Bid may be either a Qualified

Aggregate Bid or a Qualified Partial Bid.

                        A bid will be considered a “Qualified Aggregate Bid” only if the Bid is for

the sale of all of the Properties and fulfills the other bid requirements. A bid will be considered a

Qualified Partial Bid if (a) it is for less than all of the Properties, only if the Qualified Partial Bid,

when combined with other additional non-overlapping Qualified Partial Bids, if accepted and

executed without modification, exceed the value of, or be considered a better offer, than any

Qualified Aggregate Bid, and (b) fulfils the other bid requirements.


                                                   12
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 13 of 52



                       The transfer of the Properties under the Plan shall be free and clear of all

liens, claims and encumbrances, with any such liens, claims and encumbrances to attach to the

sale proceeds, and to be disbursed under the Plan, provided, however, that the Mortgagee shall

provide for an assignment of each of its mortgage and an assumption by the Purchaser in

connection with the sale of the Properties under the Plan.

                       Marketing will be performed by Rosewood Group under the direction of

Greg Corbin (the “Broker”), who shall market to prospective well-qualified purchasers that are

ready, willing and able to purchase the Properties. The Broker will use its own staff to advertise

and promote the sale of the Properties through its network of contacts and database to market the

Properties. Additionally, the Broker will, among other things, (i) vet any potential buyers, (ii)

conduct all property tours, and (iii) assist in price negotiations. The Broker will provide real

time updates as to the status of all marketing efforts, as well as feedback from potential buyers

and will conduct an auction of the Properties.

                       Subject to further Broker consultation, follows, the sale process shall

proceed as follows:

       Week 1:          finalize marketing materials
       Weeks 2 to 3:   “quiet” marketing campaign to top investors
       Week 4:         press releases
       Week 5:         mass email blasts
       Weeks 6 to 7:   posts to all industry websites
       Week 8:         posts to all social media
       Week 9:         sign stalking horse contract if one has not been executed prior
       Week 10:        repeat select portions of the aforementioned
       Week 11:        bid deadline
       Week 12:        auction




                                                 13
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 14 of 52



                       Sale Approval The sale shall be subject to a post-confirmation sale

hearing. The Plan requires that the post-confirmation sale order contain the following findings

of fact and conclusions of law: (a) that the terms and conditions of the sale are fair and

reasonable, (b) that the Debtors’ sale, and the Purchaser's purchase, of the Properties pursuant to

the Plan, is non-collusive, fair and reasonable and was conducted openly and in good faith, (c)

that the transfer of the Properties to the Purchaser represents an arm's-length transaction and was

negotiated in good faith between the parties, (d) that the Purchaser, as transferee of the

Properties, is a good faith purchaser under Bankruptcy Code § 363(m) and, as such, is entitled to

the full protection of Bankruptcy Code § 363(m), (e) the sale of the Properties to the Purchaser

was not controlled by an agreement among potential purchasers, (f) that no cause of action exists

against the Purchaser or with respect to the sale of the Properties to the Purchaser under

Bankruptcy Code § 363(n), and (g) that any claims under Bankruptcy Code § 363(n) or any other

claims as against the Purchaser are hereby released, waived and discharged.

                       Vesting -- Except as otherwise provided in the Plan, on the Effective Date

all assets and properties of the Estate shall vest in the Reorganized Debtors free and clear of all

Liens, Claims and encumbrances and any and all Liens, Claims and encumbrances that have not

been expressly preserved under the Plan shall be deemed extinguished as of such date.

                       Execution of Documents -- The Debtors shall be authorized to execute, in

the name of any necessary party, any notice of satisfaction, release or discharge of any Lien,

Claim or encumbrance not expressly preserved in the Plan and deliver such notices to any and all

federal, state and local governmental agencies or departments for filing and recordation.




                                                 14
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 15 of 52



                       Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all

documents and instruments necessary, useful or appropriate to effectuate, implement and

consummate the transactions contemplated by the Plan, including, but not limited to any and all

notices of satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly

preserved by the Plan, and the Confirmation Order.

                       Preservation of Claims -- All rights pursuant to Sections 502, 544, 545

and 546 of the Bankruptcy Code, all Avoidance Actions shall be preserved for the benefit of the

Reorganized Debtors’ estate, provided, however, that the Reorganized Debtors shall have sole

authority for prosecuting any such claims. The Debtors’ rights to assert claims, including

without limitation, tort, contract and lender liability claims against Brooklyn Lender are fully

preserved.

                       Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code § 1146(a), (a)

the issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of

any other Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of

any lease or sublease or the making or delivery of any deed or other instrument of transfer under,

pursuant to, in furtherance of, or in connection with, the Plan, including, without limitation, any

deeds, bills of sale or assignments executed in connection with the purchase of the Properties by

the Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or

sale of any real or personal property of the Debtors pursuant to, in implementation of, or as

contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness

by such means, and the making, delivery or recording of any deed or other instrument of transfer


                                                 15
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 16 of 52



under, in furtherance of, or in connection with, the Plan, including, without limitation, the

Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,

conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or

governmental assessment.

                       Release of Liens – Except as otherwise provided for in the Plan, (a) each

holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the Debtors

any and all Collateral that secures or purportedly secures such Claim, as pertains to the

Properties or such Lien shall automatically, and without further action by the Debtors be deemed

released, and (y) execute such documents and instruments as the Debtors requests to evidence

such Claim holder's release of such property or Lien.

  CONDITIONS TO CONFIRMATION AND OCCURRENCE OF EFFECTIVE DATE

                       The Confirmation Order shall be a Final Order and a post-confirmation

sale order shall provide for the sale of the Properties to Purchaser or Purchasers. The

Confirmation Order shall be in a form acceptable to the Debtors. These conditions to

confirmation of the Plan and to the occurrence of the Effective Date are for the benefit of the

Debtors. The requirement that a particular condition be satisfied may be waived in whole or part

by the Debtors.

                              DISTRIBUTIONS TO CREDITORS

                       Each Debtor shall be disbursing agent under its Plan without a bond. The

Debtors reserve the right to file objections to Claims in the event grounds exist to object to

particular Claims, for a period of 60 days after the Effective Date; or in the case of a Claim based

on the rejection of an Executory Contract, 60 days after such proof of Claim is filed. On the

                                                 16
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 17 of 52



initial distribution date and on each distribution date as may thereafter be necessary, the Debtors

shall maintain a Disputed Claim Reserve for the holders of Disputed Claims as of such date in a

sum not less than the amount required to pay each such Disputed Claim under the Plan if such

Claim was Allowed in full. To the extent that a Disputed Claim becomes an Allowed Claim, the

distributions reserved for such Allowed Claim, shall be released from the Disputed Claim

Reserve and paid to the holder of such Allowed Claim. After all the amounts of all Disputed

Claims have been fixed, the balance of the Disputed Claim Reserve shall thereafter be paid in

accordance with the Plan.

                                 EXECUTORY CONTRACTS

                       Tenant leases shall be deemed assumed under the Plan and assigned to the

Purchaser under sections 365 and 1123 of the Bankruptcy Code. Except for any other Executory

Contracts that a Debtor assumes before the Confirmation Date, all other Executory Contracts

shall be rejected under the Plan on the Effective Date pursuant to sections 365 and 1123 of the

Bankruptcy Code. In the event of a rejection which results in damages, a proof of Claim for such

damages must be filed by the non-Debtor party with the Court on or before sixty (60) days after

the Effective Date. All Allowed Claims arising from the rejection of any Executory Contract

shall be treated as Class 4 Claims. Any Claim arising from the rejection of any Executory

Contract not filed with the Court within the time period provided herein shall be deemed

discharged and shall not be entitled to participate in any distribution under the Plan.

                              RETENTION OF JURISDICTION

                       Retention of Jurisdiction. The Court shall have jurisdiction over all

matters arising under, arising in, or relating to each Debtor’s Bankruptcy Case to the fullest

                                                 17
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 18 of 52



extent permitted including, but not limited to, with respect to section 1142 of the Bankruptcy

Code and proceedings:

           •   To consider any modification of the Plan under Section 1127 of the
               Bankruptcy Code;

           •   To hear and determine all Claims, controversies, suits and disputes against
               the Debtors to the full extent permitted under 28 U.S.C. §§ 1334 and 157;

           •   To hear, determine and enforce all Claims and causes of action which may
               exist on behalf of the Debtors or a Debtor’s Estate, including, but not
               limited to, any right of a Debtor or a Debtor’s Estate to recover assets
               pursuant to the provisions of the Bankruptcy Code;

           •   To hear and determine all requests for compensation and/or
               reimbursement of expenses which may be made;

           •   To value assets of the Estate.

           •   To enforce the Confirmation Order, the final decree, and all injunctions
               therein;

           •   To enter an order concluding and terminating the Bankruptcy Case;

           •   To correct any defect, cure any omission, or reconcile any inconsistency in
               the Plan, or the Confirmation Order;

           •   To determine all questions and disputes regarding title to the assets of the
               Debtors.

           •   To re-examine Claims which may have been Allowed or disallowed for
               purposes of voting, and to determine objections which may be filed to any
               Claims.

                                   GENERAL PROVISIONS

                       Headings. The headings in the Plan are for convenience of reference only

and shall not limit or otherwise affect the meaning of the Plan.

                                                18
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07              Main Document
                                          Pg 19 of 52



                       Disputed Claims. The Debtors shall hold in escrow the distribution that

would be due on account of any Disputed Claim. No Disputed Claims shall be paid until such

Claim becomes an Allowed Claim.

                       Calculation of Time Periods. Bankruptcy Rule 9006 is incorporated

herein for purposes of calculating the dates set forth herein.

                       Other Actions. Nothing contained herein shall prevent the Debtors,

Interest Holders, or Creditors from taking such actions as may be necessary to consummate the

Plan, although such actions may not specifically be provided for within the Plan.

                       Modification of Plan. The Debtors may seek amendments or

modifications to the Plan in accordance with Section 1127 of the Bankruptcy Code at any time

prior to the Confirmation Date. After the Confirmation Date, the Debtors may seek to remedy

any defect or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order,

in such manner as may be necessary to carry out the purposes and intent of the Plan

                               INJUNCTION AND DISCHARGE

                       Injunction. The Confirmation of this Plan shall constitute an injunction

of the Court against the commencement or continuation of any action, the employment of

process, or any act, to collect, recover or offset from the Debtors or their property or properties,

any obligation or debt except pursuant to the terms of the Plan.

                            CLOSING THE BANKRUPTCY CASE

                       Upon substantial consummation, the Debtors may move for a final decree

to close the Bankruptcy Case and to request such other orders as may be just.


                                                 19
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07       Main Document
                                     Pg 20 of 52



Dated: New York, New York
       April 19, 2021

                                      53 STANHOPE LLC ET AL.

                               By:    s/ David Goldwasser, as authorized signatory of GC
                               Realty Advisors, LLC, as Vice President


                                      BACKENROTH FRANKEL & KRINSKY, LLP
                                      Attorneys for Debtors


                               By:    s/Mark A. Frankel
                                      800 Third Avenue
                                      New York, New York 10022
                                      (212) 593-1100




                                        20
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 21 of 52




                               Exhibit A
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 22 of 52



                                    EXHIBIT A TO PLAN

                         BIDDING AND AUCTION PROCEDURES

        These Terms and Conditions of Sale are promulgated in connection with the auction sale
(the "Sale") of the following real property (each a “Property” and collectively, the “Properties”):


 Debtor                                       Property
 53 Stanhope LLC                              53 Stanhope Street Brooklyn NY
 325 Franklin LLC                             325 Franklin Avenue, Brooklyn NY
 (Joint Owners)
 618 Lafayette LLC                            618 Lafayette Ave
                                              Brooklyn, New York
 Eighteen Homes LLC                           263 18th Street, Brooklyn, NY
 1213 Jefferson LLC                           1213 Jefferson Avenue, Brooklyn, NY
 92 South 4th LLC                             92 South 4th Street, Brooklyn, NY
                                              834 Metropolitan Ave, Brooklyn, NY
 834 Metropolitan LLC
 (Joint Owners)
 1125-1131 Greene Avenue, LLC                 1125 Greene Avenue, Brooklyn, NY
                                              1127 Greene Avenue, Brooklyn, NY
                                              1129 Greene Avenue, Brooklyn, NY
                                              1131 Greene Avenue, Brooklyn, NY
                                              1133 Greene Avenue, Brooklyn, NY

 APC Holding 1 LLC                            568 Willoughby Avenue, Brooklyn, NY

Time and Place of Sale: The Sale will be held on ______________________, 2021 at ____ __
m. at the offices of Backenroth Frankel & Krinsky, LLP, 800 Third Avenue New York, New
York 10022.

Sale Pursuant to Chapter 11 Plan: The Sellers of the Properties are 53 Stanhope LLC, 325,
Franklin LLC, 618 Lafayette LLC, 92 South 4th St LLC, 834 Metropolitan Avenue LLC, 1125-
1133 Greene Ave LLC, APC Holding 1 LLC; Eighteen Homes LLC, and 1213 Jefferson LLC.
The sale shall be conducted pursuant to Bankruptcy Code sections 363(b), 1123(a)(6), 1129 and
1141 and the Chapter 11 Plan of Reorganization (the “Plan”) proposed by the Debtors as the Plan
proponent (“Proponent”).

Sale free and Clear of Liens: The Sale of the Properties shall be conducted pursuant to the
Proponent’s Plan of Reorganization free and clear of liens, claims, and encumbrances, with any
such liens, claims and encumbrances to attach to the sale proceeds, and disbursed under the Plan.

Qualification to Bid: In order to be qualified to bid on the Properties, within seven days prior to
the commencement of the Sale, each prospective bidder (except the Brooklyn Lender LLC or its
designee (“Mortgagee”)) must deliver to the Proponent (a) a bank check in the amount of 10% of
its opening bid (the "Qualifying Deposit") payable to "Backenroth Frankel & Krinsky, LLC, as
19-23013-rdd      Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                           Pg 23 of 52




Attorneys” (b) evidence reasonably demonstrating such bidder’s ability to consummate a sale on
the terms proposed, and (c) a written offer to purchase substantially in the form annexed hereto.
No later than one business day before the Sale, each bidder will be notified by the Proponent as
to whether the Proponent deems such bidder qualified to bid at the Sale.

A qualified bid may either be a qualified aggregate bid or a qualified partial bid. A bid will be
considered a qualified aggregate bid only if the bid is for the sale of all of the Properties and
fulfills the other bid requirements. A bid will be considered a qualified partial bid if (a) it is for
less than all of the Properties, and only if the qualified partial bid, when combined with other
additional non-overlapping qualified partial bids, if accepted and executed without modification,
exceed the value of, or be considered a better offer, than any qualified aggregate bid, and (b)
fulfils the other bid requirements.

Bidding: Bidding shall be conducted openly at the Sale. Bidding shall be limited to all cash
offers. Bidding shall be limited to all cash offers. The minimum opening aggregate bid and the
minimum opening Property-by Property bids will be in amounts to be announced no later than
seven days in advance of the auction after consultation with the Mortgagee and Rosewood
Properties. The Mortgagee shall have the right under section 363(k) of the Bankruptcy Code to
credit bid for each Debtors’ property up to the Allowed Amount of its Secured Claim against
such Debtor and may assign such bid to its designee.

Successful Bidder Additional Deposit: At the Sale, once a bidder is determined to have made the
highest or best bid for the Property at the Sale (the "Successful Bidder"), bidding shall be
deemed closed and no additional bids will be considered. Within one business day after the
Successful Bidder is determined, the Successful Bidder (except for the Mortgagee) shall be
required to increase the Qualifying Deposit to an amount equal to ten percent of the winning bid,
which amount shall serve as a good faith deposit against payment of the Purchase Price. At the
conclusion of the Sale, the Proponent's counsel will return the Qualifying Deposits to all other
bidders except the Second Highest Bidder.

Sale Approval Hearing: A hearing will be conducted by the Bankruptcy Court on approval of
the sale on the ___ day of _________________, 2020 at _____________, at the United States
Bankruptcy Court, 300 Quarropas Street, White Plains, NY 10601−5008.

Sale Approval Order: the sale approval order shall approve the Sale, and in connection
therewith, shall contain the following findings of fact and conclusions of law with respect to each
Property: (a) that the Terms and Conditions of the Sale are fair and reasonable, (b) that the Sale
and the Purchaser's purchase, of the Property pursuant to the Plan, is non-collusive, fair and
reasonable and was conducted openly and in good faith, (c) that the transfer of the Property to
the Purchaser represents an arm's-length transaction and was negotiated in good faith between
the parties, (d) that the Purchaser, as transferee of the Property, is a good faith Purchaser under
Bankruptcy Code § 363(m) and, as such, is entitled to the full protection of Bankruptcy Code §
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 24 of 52




363(m), (e) the sale of the Property to the Purchaser was not controlled by an agreement among
potential purchasers, (f) that no cause of action exists against the Purchaser or with respect to the
sale of the Property to the Purchaser under Bankruptcy Code § 363(n), and (g) that any claims
under Bankruptcy Code § 363(n) or any other claims as against the Purchaser are hereby
released, waived and discharged.

Closing: With respect to each Property, the Successful Bidder must pay the balance of the
Purchase Price for the Property (the difference between the amount of the successful bid and the
Qualifying Deposit) to the Proponent, by bank check, or wire transfer at the closing of title to the
Property (the "Closing"). With respect to each Property, the Successful Bidder must close title to
the Property at a date that is no more than thirty (30) days after the Order by the Bankruptcy
Court is entered, TIME BEING OF THE ESSENCE as to the Successful Bidder, although such
date may be extended solely by the Proponent.

Transfer Tax: Under the Plan, pursuant to section 1146(c) Bankruptcy Code, (a) the issuance,
transfer or exchange of any securities, instruments or documents, (b) the creation of any other
Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of any lease
or sublease or the making or delivery of any deed or other instrument of transfer under, pursuant
to, in furtherance of, or in connection with, the Plan, including, without limitation, any deeds,
bills of sale or assignments executed in connection with the purchase of each Property by the
Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or
sale of any real or personal property of the Debtor pursuant to, in implementation of, or as
contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness
by such means, and the making, delivery or recording of any deed or other instrument of transfer
under, in furtherance of, or in connection with, the Plan, including, without limitation, the
Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or
governmental assessment including without limitation New York State Documentary Tax.

Damages for Failure to Close: With respect to each Property, time is of the Essence as Against
the Successful Bidder and the failure of the Successful Bidder to either timely pay the additional
Qualifying Deposit or timely close for any reason whatsoever (except as otherwise provided
below) including its failure to pay the balance of the Purchase Price on the Closing Date, will
result in the Proponent retaining the deposit as liquidated damages and the termination of the
Successful Bidder's right to acquire the Property under these Terms and Conditions of Sale.
With respect to each Property, the Successful Bidder shall be obligated to close title to the
Property and there is no contingency of any kind or nature that will permit the Successful Bidder
to cancel or avoid its obligation under these Terms and Conditions of Sale other than the
Proponent’s inability to deliver bargain and sale deeds to the Property. With respect to each
Property, expenses incurred by the Successful Bidder, or any competing bidder relating to any
due diligence, such as obtaining title reports or environmental inspections, shall be the sole
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 25 of 52




responsibility of such bidder, and under no circumstances shall the Proponent or the Proponent's
professionals be responsible for, or pay, such expenses.

Backup Bidder: With respect to each Property, in the event that the Successful Bidder for the
Property fails to tender the payment of the balance of the Purchase Price on the Closing Date, or
otherwise perform any of its obligations under these Terms and Conditions of Sale, the
Proponent, at its sole option, shall be authorized to sell the Property to the Second Highest
Bidder without any further notice without giving credit for the Deposit forfeited by the
Successful Bidder, and upon such other terms and conditions as the Proponent deems
appropriate. With respect to each Property, should the Second Highest Bidder fail to close on the
Property, within such time as the parties may agree but not to exceed thirty (30) days after notice
from the Proponent to the Second Highest Bidder, the Proponent shall be authorized to sell the
Property to the next highest or best bidder, without the necessity of any further notice. With
respect to each Property, all bidders will be bound by these Terms and Conditions of Sale,
including, without limitation, those items set forth in the paragraphs above, except that the
Second Highest Bidder must close within thirty (30) days of notification that his bid is accepted.
TIME IS OF THE ESSENCE.

No Representations: With respect to each Property, the Debtors and the Debtors’ professionals
have not made and do not make any representations as to the physical condition, rents, leases,
expenses, operations, value of the land or buildings thereon, or any other matter or thing
affecting or related to the Property or the Sale, which might be pertinent to the purchase of the
Property, including, without limitation, (i) the current or future real estate tax liability,
assessment or valuation of the Property; (ii) the potential qualification of the Property for any
and all benefits conferred by or available under federal, state or municipal laws, whether for
subsidies, special real estate tax treatment, insurance, mortgages, or any other benefits, whether
similar or dissimilar to those enumerated; (iii) the compliance or non-compliance of the Property,
in its current or any future state, with applicable present or future zoning ordinances or other land
use law or regulation, or the ability to obtain a change in the zoning or use, or a variance in
respect to the Property; (iv) the availability of any financing for the purchase, alteration,
rehabilitation or operation of the Property from any source, including, but not limited to, any
state, city or federal government or institutional lender; (v) the current or future use of the
Property; (vi) the present and future condition and operating state of any and all machinery or
equipment on the Property and the present or future structural and physical condition of any
building thereon or its suitability for rehabilitation or renovation; (vii) the ownership or state of
title of any personal property on the Property; (viii) the presence or absence of any laws,
ordinances, rules, rent regulations, or other regulations of any governmental authority, agency or
board and any violations thereof; (ix) any present or future issues concerning subdivision or non-
subdivision of the Property; or (x) the compliance or non-compliance with environmental laws
and the presence or absence of underground fuel storage tanks, any asbestos or other hazardous
materials anywhere on the Property. With respect to each Property, each bidder shall be deemed
to have agreed and acknowledged that no such representations have been made. With respect to
19-23013-rdd     Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                         Pg 26 of 52




each Property, the Proponent is not liable or bound in any manner by expressed or implied
warranties, guaranties, promises, statements, representations or information pertaining to the
Property, made or furnished by the Proponent or any real estate broker agent, employee, servant
or other person or professional representing or purporting to represent the Proponent unless such
warranties, guaranties, promises, statements, representations or information are expressly and
specifically set forth in writing by the Proponent. For the avoidance of doubt, neither the Debtor
nor the Debtor’s professionals are authorized to provide any such warranties, guaranties,
promises, statements, representations or information.

As Is Sale: With respect to each Property, the Property is being sold subject to leases, but
otherwise free and clear of all liens, claims, and encumbrances, with any such liens, claims and
encumbrances to attach to the net proceeds of sale after deduction of any expenses of sale.
Furthermore, each Property is being sold "AS IS", "WHERE IS""WITH ALL FAULTS",
without any representations, covenants, guarantees or warranties of any kind or nature
whatsoever and subject to, among other things, (a) any state of facts that an accurate survey may
show; (b) any covenants, restrictions and easements of record; (c) any state of facts a physical
inspection may show; (d) any building or zoning ordinances or other applicable municipal
regulations and violations thereof; and (e) environmental conditions, including, without
limitation, the Property’s compliance (or lack of compliance) with environmental laws and the
presence or absence of underground fuel storage tanks, any hazardous materials or asbestos
anywhere on the Property. With respect to each Property, by delivering their respective
Qualifying Deposits, each bidder is deemed to have acknowledged that it has had the opportunity
to review and inspect the Property, the state of title thereof and laws, rules and regulations
applicable thereto, and will rely solely thereon and on its own independent investigations and
inspections of the Property in making its bid. With respect to each Property, neither the
Proponent nor any of its representatives make any representations or warrantees with respect to
the permissible uses of the Property, including but not limited to, the zoning of the Property. All
bidders are deemed to have acknowledged that they have conducted their own due diligence in
connection with each Property and are not relying on any information provided by the Proponent
or Proponent’s professionals.

Deed: The Proponent shall convey each Property by delivery of a bargain and sale deed without
covenants against grantor’s acts.

Broker: Neither the Proponent nor the Proponent’s professionals are liable or responsible for the
payment of fees of any broker retained by the Purchaser.

Conduct of Sale: These Terms and Conditions of Sale will be read into the record, or specifically
incorporated by reference, at the Sale of the Properties. By making a bid for a Property, all
bidders will be required to acknowledge these Terms and Conditions of Sale and agree to be
bound by them.
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07              Main Document
                                          Pg 27 of 52




Failure to Close: If the Proponent is unable to deliver title to any Property in accordance with
these Terms and Conditions of Sale for any reason whatsoever or in the event that the
Bankruptcy Court refuses to confirm the Proponent’s Chapter 11 plan or approve the sale of the
Property pursuant to Section 363 of the Bankruptcy Code, the Proponent's only obligation will be
to refund the Deposit, together with interest earned thereon, if any, to the Successful Bidder, and
upon such refund, the Successful Bidder will have no claim or recourse against the Proponent or
the Proponent’s professionals.

Right to Withdraw Sale: The Proponent reserves its right to withdraw any Property from the
Sale, either prior or subsequent to the Sale, for any reasonable reason, as the Proponent deems
necessary or appropriate.

Plan Confirmation: The Sale of the Property is subject to confirmation of the Proponent’s Plan
and approval by the Bankruptcy Court.

Breakup Fee: Proponent shall have the option before the bidding deadline to designate a
Qualified Bidder as the “Stalking Horse.” If Proponent consummates a sale of the Property to a
third party other than the Mortgagee or the Mortgagee's designee, then Proponent shall pay the
Stalking Horse 2% of the Purchase Price in cash following consummation of such alternative
transaction.

Mortgagee: Notwithstanding anything to the contrary herein, the Mortgagee shall be entitled to
name a designee or designees who shall be deemed qualified to bid without posting a Qualifying
Deposit or complying with the other requirements otherwise necessary to bid, and, if the
Successful Bidder and Purchaser, With respect to each Property, shall be entitled to purchase the
Property subject to some or all of the Mortgagee’s mortgage.

Bankruptcy Court Jurisdiction: The Bankruptcy Court shall determine any disputes concerning
the Sale of the Property. By participating in the Sale, all bidders consent to the jurisdiction of the
Bankruptcy Court to determine such disputes under the Debtors’ pending cases.
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07              Main Document
                                          Pg 28 of 52




CONTRACT dated as of the ____ day of _______________, 2021 (this “Contract”) , between
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
_______________________________________, (collectively, the “Seller” or “Debtor”) and
________________________ having an address at _______________________________
_________________________ (“Purchaser”).

       Seller and Purchaser hereby covenant and agree as follows:

1. Sale of Property

         Paragraph 1.01. Seller shall sell or cause to be sold to Purchaser, and Purchaser shall
purchase, at the price and upon the terms and conditions set forth in this Contract: the real
properties located at
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________ (collectively, the
“Property”). The sale of the Property includes (a) all of its appurtenances, including any estate,
right, title, interest, property, claim and demand of Seller in and to all streets, alleys, rights-of-
way, sidewalks, easements, any adjoining gores or strips of land and utility lines or agreements,
including, without limitation, all development rights and “air rights”; (b) all improvements,
buildings and structures located on or at the Property and the facilities located thereon, and any
apparatus, equipment, appliances and fixtures incorporated therein and used exclusively in
connection with the operation and occupancy thereof; (c) all plans, specifications, budgets,
schedules, surveys, drawings, reports and governmental applications, permits, approvals and
licenses issued by any federal, state or local governmental authority or agency pertaining to the
ownership, operation, maintenance, development, construction or use of the Property
(collectively, the “Plans and Permits”); and (d) all of its rights and licenses in and to use the
Plans and Permits.

       Paragraph 1.02. Purchaser acknowledges that the Sale shall be conducted pursuant to an
Order of the United States Bankruptcy Court for the Southern District of New York (hereinafter
the “Bankruptcy Court”) in Case No. 19-23013, entitled “Bidding and Auction Procedures”
(hereinafter the “Bidding Procedures”) which was approved by the Bankruptcy Court on
_______________________ and is deemed annexed to this Contract.

       Paragraph 1.03. Purchaser acknowledges that this sale is subject to and governed by (1)
the Orders of the Bankruptcy Court, (2) the provisions of the United States Bankruptcy Code
(hereinafter the “Code”), (3) the laws of the State of New York, to the extent they do not conflict
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 29 of 52




with (1) and (2), above, and (4) the Bidding and Auction Procedures approved pursuant to the
motion of the Seller.

2. Purchase Price, Acceptable Funds

        Paragraph 2.01. The purchase price (“Purchase Price”) to be paid by Purchaser to Seller
for the Property is (             ) Dollars or such other bid by the Purchaser approved by the
Bankruptcy Court, payable as follows:

                (A) on the signing of this Contract, by Purchaser’s check payable to the Escrowee
(as hereinafter defined), subject to collection, the receipt of which is hereby acknowledged, to be
held in escrow pursuant to Bidding Procedures as defined in Article 3 hereof (the “Down
Payment”).
                (B) THIS CONTRACT IS “ALL CASH” AS KNOWN IN THE COMMON
PARLANCE. PURCHASER’S OBLIGATIONS UNDER THIS CONTRACT ARE NOT
CONDITIONED UPON PURCHASER’S ABILITY TO SECURE FINANCING OF ANY
KIND OR NATURE.

               (C) The balance at Closing (as hereinafter defined) in accordance with Section
2.02 hereof (the “Cash Balance”)

        Paragraph 2.02. All monies payable under this Contract, unless otherwise specified
herein, shall be paid by (a) certified checks of Purchaser drawn on any federally insured bank,
savings bank, trust company or savings and loan association having a banking office in the City
of New York; (b) official bank checks drawn by any such banking institution, payable to the
order of Seller (or as Seller shall direct) and bearing no endorsements; or (c) wire transfer of
immediately available federal funds. Attorney’s Escrow Checks of Purchaser payable to the
order of Seller (or as Seller directs) up to the amount of $1,000.00 in the aggregate shall be
acceptable for sums other than the Purchase Price payable to Seller at Closing.

3. Escrow of Down Payment

        Paragraph 3.01. (a) The Down Payment shall be paid by check or checks drawn to the
order of and delivered to Backenroth Frankel & Krinsky LLP (“Escrowee”). The Escrowee shall
hold the Down Payment in escrow in a non-interest-bearing IOLA Account until the Closing or
sooner termination of this Contract and shall pay over or apply the Down Payment in accordance
with the terms of this section. At the Closing, the Down Payment shall be paid by Escrowee in
accordance with Bidding Procedures. If for any reason the Closing does not occur and either
party makes a written demand upon Escrowee for payment of such amount, Escrowee shall give
written notice to the other party of such demand. If Escrowee does not receive a written
objection from the other party to the proposed payment within 10 business days after the giving
of such notice, Escrowee is hereby authorized to make such payment. If Escrowee does receive
19-23013-rdd      Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 30 of 52




such written objection within such 10-day period or if for any other reason Escrowee in good
faith shall elect not to make such payment, Escrowee shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or pursuant to an order
of the Bankruptcy Court. However, Escrowee shall have the right at any time to deposit the
escrowed proceeds and interest, if any, thereon, with the clerk of the Bankruptcy Court.
Escrowee shall give written notice of such deposit to Seller and Purchaser. Upon such deposit
Escrowee shall be relieved and discharged of all further obligations and responsibilities
hereunder.

        (b) The parties acknowledge that Escrowee is acting solely as a stakeholder at their
request and for their convenience, that Escrowee shall not be deemed to be the agent of either of
the parties, and that Escrowee shall not be liable to either of the parties for any act or omission
on its part unless taken or suffered in bad faith, in willful disregard of this Contract or involving
gross negligence. Seller and Purchaser shall jointly and severally indemnify and hold Escrowee
harmless from and against all costs, claims and expenses, including reasonable attorneys’ fees,
incurred in connection with the performance of Escrowee’s duties hereunder, except with respect
to actions or omissions taken or suffered by Escrowee in bad faith, in willful disregard of this
Contractor involving gross negligence on the part of the Escrowee.

        (c) Escrowee or any member of its firm shall be permitted to act as counsel for the Seller
in any dispute as to the disbursement of the Down Payment or any other dispute between the
parties whether or not Escrowee is in possession of the Down Payment and continues to act as
Escrowee.

        (d) Escrowee acknowledges receipt of the Down Payment by certified, bank check
subject to collection or wire transmission and Escrowee’s agreement to these provisions by
signing in the place indicated on the signature page of this contact.

4. The Closing

         Paragraph 4.01. The conveyance of title to the Property by the Seller to Purchaser, and
payment of the Cash Balance by Purchaser shall take place __________________ days
following the entry of an Order approving the Contract and the transaction embodied therein if
that is a business day, and if not, the following business day (the “Closing”). The Closing is to be
held at the office of the Escrowee, or such other location as designated by the Seller within the
Southern or Eastern District of New York. Purchaser will have a one-time right to adjourn the
Closing for up to five Business Days from the original date (such adjourned date, “Purchaser’s
Mandatory Closing Date”). Time is of the essence with respect to Purchaser's obligations to
close title in accordance with this Contract on or before Purchaser’s Mandatory Closing Date.

5. Acknowledgments and Representations of Purchaser
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 31 of 52




       Purchaser acknowledges and represents that:

         Paragraph 5.01. Purchaser has inspected the Property, made all appropriate inquiries into
the previous ownership and uses of the Property, is fully familiar with the physical condition and
state of repair thereof, and shall accept the Property “as is” and in their present condition,
including, without limitation, the environmental conditions as reflected in the Terms of Sale
annexed hereto, without any reduction of the Purchase Price for any change in such condition by
any reason thereof subsequent to the date of this Contract. The Terms of Sale set forth
conditions which Purchaser agrees to accept, including any covenant, easement, and/or deed
restriction, and any other future obligation relating thereto.

        Paragraph 5.02. Before entering into this Contract, Purchaser has made such examination
of the Property, the physical condition and state of repair thereof including the environmental
conditions. Purchaser acknowledges that it is an experienced real estate owner/operator and is
relying solely on its own expertise and investigations and inspections in entering into this
Contract and has not been induced by and has not relied upon any representations, warranties, or
statements, whether express or implied, made by Seller or any agent, employee, or other
representative of Seller or by any other person representing or purporting to represent Seller or
Proponent, which are not expressly set forth in this Contract, whether or not any such
representations, warranties or statements were made in writing or orally.

        Paragraph 5.03. In the event of any default by the Purchaser in the terms of this Contract,
the damages which are due to the Seller, by reason of said default, shall be deemed liquidated in
the amount of the Down Payment, as Seller’s sole remedy, it being agreed that Seller’s damages
in case of such default might be impossible to ascertain with mathematical precision and that the
Down Payment constitutes a fair and reasonable amount of damages under the circumstances and
is not a penalty.

        Paragraph 5.04. Purchaser represents that (a) it has the legal power, right and authority to
enter into this Agreement and to consummate the transactions contemplated hereby and that all
requisite action has been taken by Purchaser in connection with the entering into this Contract
and the consummation of the transactions contemplated hereby; (b) this Contract and all
documents required hereby to be executed by Purchaser are and will be valid, legally binding
obligations of and enforceable against Purchaser in accordance with their terms (c) Purchaser,
and all direct or indirect beneficial owners of Purchaser, are in compliance with all applicable
laws, statutes, rules and regulations of any federal, state or local governmental authority in the
United States of America, including the requirements of Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements contained in the rules
and regulations of the Office of Foreign Asset Control, Department of the Treasury (“OFAC”)
and in any related enabling legislation or other Executive Orders (collectively, the “Orders”).
Neither Purchaser nor any of the direct or indirect beneficial owners of Purchaser (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by OFAC pursuant to
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07             Main Document
                                          Pg 32 of 52




the Order and/or on any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”) or is owned or controlled by, or acts for or on behalf
of, any Person on the Lists or who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; (ii) has been arrested for money laundering or for
predicate crimes to money laundering, convicted or pled nolo contendere to charges involving
money laundering or predicate crimes to money laundering; or (iii) has been determined by
competent authority to be subject to the prohibitions contained in the Orders; (iv) is owned or
controlled by, nor acts for or on behalf of, any natural person or entity (a “Person”) on the Lists
or any other Person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; (v) will transfer or permit the transfer of any interest in
Purchaser or such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or (vi) will assign this Agreement or any interest herein, to any Person who is listed on the
Lists or who is engaged in illegal activities.

6. Destruction, Damage or Condemnation

          Paragraph 6.01. The provisions of Section 5-1311 of the General Obligations Law shall
not apply to the sale and purchase provided for in this Contract and Purchaser agrees to close
title to the Property regardless of any destruction, damage or condemnation that occurs after the
execution and delivery of this Contract.

7. Seller’s Closing Obligations

        At the closing, Seller shall execute and/or deliver or cause to be executed and/or
delivered to Purchaser the following:

       Paragraph 7.01. A bargain and sale deed without covenants against grantor’s acts,
executed by the Seller in proper form for recording so as to convey to Purchaser the fee title to
the Property, subject to recorded encumbrances and the other conditions of this Contract.

        Paragraph 7.02. All required New York City and State transfer tax returns executed by
the Seller to be issued at the Closing and delivered to the representative of Purchaser’s title
company for delivery to the appropriate public officers promptly after the Closing.

        Paragraph 7.03. The right to possession of the Property in condition required by this
Contract, subject to the provisions hereinabove and to the provisions of the Code and the laws of
the State of New York governing the rights to possession upon the conveyance of the deed
subject to any Order of the Bankruptcy Court and the Bidding Procedures. Seller shall not be
obligated to bring any motion or proceeding for the purpose of obtaining possession of any part
of the Property, or to remove any tenant or occupant therefrom after delivery of the Deed.
19-23013-rdd      Doc 240       Filed 04/19/21 Entered 04/19/21 16:04:07               Main Document
                                            Pg 33 of 52




       Paragraph 7.04. Any other documents required by this Contract or by law to be delivered
by Seller to consummate this transaction.

8. Purchaser’s Closing Obligations

        At the Closing, Purchaser shall execute and/or deliver:

        Paragraph 8.01. The Cash Balance to the Seller.

        Paragraph 8.02. All required New York City and State transfer tax returns and cause all
such returns to be issued at the Closing and delivered to the representative of Purchaser’s title
company for delivery to the appropriate public officers promptly after the Closing. Purchaser
will pay any and all applicable transfer taxes and recording fees.

       Paragraph 8.03. Any other documents required by this Contract or by law or reasonably
required by Seller to be executed and/or delivered by Purchaser to consummate this transaction.

9. Apportionments

       Paragraph 9.01. The parties specifically acknowledge that there shall be no
apportionments made as of the date of Closing, whether for taxes, water or sewer charges,
emergency repair liens, assessments, rents, fuel, or any other matters relating hereto.

10. Objections to Sale

         Paragraph 10.01. This Contract shall automatically terminate if the Court rejects the Sale
or if Seller shall be unable to cause title to the Property to be conveyed to Purchaser at the
Closing Date or any adjournments thereof in accordance with the provisions of this Contract and
the Bidding Procedures. Purchaser nevertheless may elect either (i) to accept such title as Seller
may be able to convey, but without any abatement of or other credit to the Purchase Price or
liability on the part of Seller; or (ii) to terminate this Contract. The sole liability of Seller shall be
to refund the Down Payment and interest thereon, if any, to the Purchaser and this Contract shall
be null and void and the parties hereto shall be relieved of all further obligations and liability.
Seller shall not be required to bring any action or proceeding or to incur any expense to cure any
title defect or to enable Seller otherwise to comply with the provisions of this Contract, except as
may otherwise be provided in this Contract.

        Paragraph 10.02. Purchaser shall take title to the Property “as is” and subject to: any state
of facts an accurate survey may show; encroachments, covenants, easements, and restrictions of
record, if any; violations, fines, penalties, zoning regulations, and ordinances of the City of New
York. Purchaser is aware of and agrees to the Terms of Sale which are attached to this Contract
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 34 of 52




and which are incorporated in this Contract by this reference as though fully set forth herein at
length.

11. Notices

        Paragraph 11.01. All notices under this Contract shall be in writing and shall be delivered
personally, by nationally recognized overnight courier, addressed to Seller’s attorney at the
address set forth below, and to Purchaser addressed to Purchaser’s attorney at the address set
forth below.

Seller’s Attorney: Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New
York 10022.

Purchaser’s Attorney:




12. Limitations on Survival of Representations, Warranties, Covenants and other Obligations

        Paragraph 12.01. Except as otherwise expressly set forth in this Contract, no
representations, warranties, covenants or other obligations of Seller and/or Purchaser set forth
herein shall survive the Closing except as specifically provided to survive, and no action based
thereon shall be commenced after the Closing except as to such representations specifically
provided to survive.

        Paragraph 12.02. The delivery of the deed by the Seller and the acceptance thereof by
Purchaser shall be deemed the full performance and discharge of every obligation on the part of
Seller to be performed hereunder, except those obligations, if any, of Seller which are expressly
stated in this Contract to survive.

13. Assignment of Contract

        Paragraph 13.01. Purchaser shall not assign this Contract or its rights hereunder without
the prior written consent of the Proponent, whose consent will not be unreasonably withheld or
delayed. Additionally, Purchaser may assign its rights under this Contract, but only immediately
before the Closing and only simultaneously with the payment of the Cash Balance, to any wholly
owned subsidiary of Purchaser, or to any entity in which Purchaser, or its principals, has an
equity interest of at least fifty-one (51%) percent and control of management (a “Controlled
Entity”), upon appropriate proof of same delivered to Proponent. Any purported assignment
without Proponent’s consent or that is not to a Controlled Entity with proof of such relationship
given to Proponent shall be void. Any sale, transfer or assignment of any interests in Purchaser
19-23013-rdd     Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                         Pg 35 of 52




will be deemed an assignment of this Contract and is subject to the same conditions as an
assignment of this Contract. Nevertheless, an assignment of Purchaser’s rights under this
Contract, if and when consented to by Proponent, shall not be effective unless and until an
executed counterpart of the instrument of assignment and of an assumption agreement by the
assignee shall have been delivered to Seller.

       Paragraph 13.02. Seller shall assign pending tax certiorari actions, if any, to Purchaser
without any representations or warranties, and without any further obligation of Seller, except to
execute such documents as may be necessary to effectuate such assignment.

14. Miscellaneous Provisions

     Paragraph 14.01 THE PROVISIONS OF THE BIDDING PROCEDURES AND THE
ORDERS OF THE COURT ARE A PART OF THIS CONTRACT. ANY CONFLICT WITH
SUCH IN THIS CONTRACT WILL NOT BE DEEMED TO AMEND OR ALTER SAID
PROCEDURES OR ORDERS.

        Paragraph 14.02. Subject to the provisions of Paragraph 14.01, this Contract embodies
and constitutes the entire understanding between the parties with respect to the transaction
contemplated hereby, and all prior agreements, understandings, representations and statements,
oral or written, are merged into this Contract. Neither this Contract nor any provision hereof may
be waived, modified, amended, discharged, or terminated except by an instrument signed by the
party against whom the enforcement of such waiver, modification, amendment, discharge, or
termination is sought, and then only to the extent set forth in such instrument.

       Paragraph 14.03. This Contract shall be governed by, and construed in accordance with,
the Bankruptcy Code and the Orders of the Bankruptcy Court and, where it does not conflict
with the Bankruptcy Code or any Order of the Bankruptcy Court, the laws of the State of New
York. The Bankruptcy Court shall have the exclusive jurisdiction to determine any disputes
concerning the sale of the Property or any other matters under this Contract.

       Paragraph 14.04. The captions in this Contract are inserted for convenience or reference
only and in no way define, describe, or limit the scope or intent of this Contract or any of the
provisions hereof.

        Paragraph 14.05. This Contract shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs or successors and permitted assigns.

        Paragraph 14.06. This Contract shall not be binding or effective until properly executed
and delivered by Seller and Purchaser, together with all amounts required to be paid pursuant to
2.0l (A) hereto. This Contract may be executed in counterparts each of which will constitute an
original and all of which, when taken together, will constitute one and the same agreement. A
19-23013-rdd     Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07            Main Document
                                          Pg 36 of 52




signed counterpart of this Contract delivered by electronic transmission will be treated as an
original.

        Paragraph 14.07. As used in this Contract, the masculine shall include the feminine and
neuter, the singular shall include the plural, and the plural shall include the singular, as the
context may require.

       Paragraph 14.08. Subject to Paragraph 14.01, if the provisions of any schedule or rider to
this Contract are inconsistent with the provisions of this Contract, the provisions of such
schedule or rider shall prevail.

        IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the date
first above written.

 Seller:                                          Purchaser:




 By: ___________________________                  By: ___________________________
        Name:                                            Name:
        Title:                                                       Title:
19-23013-rdd   Doc 240    Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                      Pg 37 of 52




 Backenroth Frankel & Krinsky, LLP,
 Escrowee:




 By: ___________________________
        Name:
                    Title:
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 38 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 39 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 40 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 41 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 42 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 43 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 44 of 52




      David Goldwasser
     Manager



     4/7/21
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 45 of 52
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 46 of 52




                               Exhibit B
                               19-23013-rdd        Doc 240        Filed 04/19/21 Entered 04/19/21 16:04:07                          Main Document
                                                                              Pg 47 of 52


Class 1 Claims

                                                                                                                                            Open ECB Violations (as   Total Class 1
 #                      Address                               Entity             Open RE Taxes (as of 4/8/21)   Open Water (as of 4/8/21)
                                                                                                                                                  of 4/8/21)              Claims
1      568 Willoughby Avenue, Brooklyn, NY 11206   APC Holding 1 LLC                      $2,048.44                     $258.35                     $0.00               $2,306.79
2      618 Lafayette Avenue, Brooklyn, NY 11216    618 Lafayette LLC                      $3,250.67                     $323.14                     $0.00               $3,573.81
3      325 Franklin Ave, Brooklyn, NY 11238        325 Franklin LLC                      $33,485.39                    $14,909.99                   $0.00              $48,395.38
4      53 Stanhope Street, Brooklyn, NY 11221      53 Stanhope LLC                        $2,956.95                    $8,557.17                    $0.00              $11,514.12
5      263 18th Street, Brooklyn, NY 11215         Eighteen Homes LLC                     $1,513.54                     $175.68                     $0.00               $1,689.22
6      1213 Jefferson Ave, Brooklyn, NY 11221      1213 Jefferson LLC                     $4,810.67                     $343.69                    $909.33              $6,063.69
7      92 South 4th Street, Brooklyn, NY 11249     92 South 4th St LLC                    $2,109.04                      $93.01                     $0.00               $2,202.05
8      834 Metropolitan Ave, Brooklyn, NY 11211    834 Metropolitan Avenue LLC              $0.00                       $258.35                     $0.00                $258.35
9      1125 Greene Ave, Brooklyn, NY 11221                                                $2,142.93                     $289.35                     $0.00               $2,432.28
10     1127 Greene Ave, Brooklyn, NY 11221                                                $1,898.15                     $248.02                     $0.00               $2,146.17
11     1129 Greene Ave, Brooklyn, NY 11221         1125-1133 Greene Ave LLC               $1,898.15                     $330.69                     $0.00               $2,228.84
12     1131 Greene Ave, Brooklyn, NY 11221                                                $1,898.15                     $113.68                     $0.00               $2,011.83
13     1133 Greene Ave, Brooklyn, NY 11221                                                $1,898.15                    $1,213.86                    $0.00               $3,112.01
         Total                                                                           $59,910.23                    $27,114.98                  $909.33             $87,934.54
                 19-23013-rdd    Doc 240     Filed 04/19/21 Entered 04/19/21 16:04:07    Main Document
                                                         Pg 48 of 52


Class 2 Claims

  #                         Address                                  Entity             Estimated Payoff (as of 5/31/2021 )
   1    568 Willoughby Avenue, Brooklyn, NY 11206        APC Holding 1 LLC                        $2,111,649.92
   2    618 Lafayette Avenue, Brooklyn, NY 11216         618 Lafayette LLC                        $2,327,944.70
   3    325 Franklin Ave, Brooklyn, NY 11238             325 Franklin LLC
                                                                                                  $3,783,874.79
   4    53 Stanhope Street, Brooklyn, NY 11221           53 Stanhope LLC
   5    263 18th Street, Brooklyn, NY 11215              Eighteen Homes LLC                       $1,472,741.11
   6    1213 Jefferson Ave, Brooklyn, NY 11221           1213 Jefferson LLC                       $1,412,446.28
   7    92 South 4th Street, Brooklyn, NY 11249          92 South 4th St LLC
                                                                                                  $3,019,989.23
   8    834 Metropolitan Ave, Brooklyn, NY 11211         834 Metropolitan Avenue LLC
   9    1125 Greene Ave, Brooklyn, NY 11221
  10    1127 Greene Ave, Brooklyn, NY 11221
  11    1129 Greene Ave, Brooklyn, NY 11221              1125-1133 Greene Ave LLC                 $4,326,691.67
  12    1131 Greene Ave, Brooklyn, NY 11221
  13    1133 Greene Ave, Brooklyn, NY 11221
         Total                                                                                   $18,455,337.70
             19-23013-rdd    Doc 240    Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                                    Pg 49 of 52


Class 3 Claims

                                                                                       Total Class 3
 #                       Address                                 Entity
                                                                                          Claims
 1     568 Willoughby Avenue, Brooklyn, NY 11206     APC Holding 1 LLC                    $0.00
 2     618 Lafayette Avenue, Brooklyn, NY 11216      618 Lafayette LLC                    $0.00
 3     325 Franklin Ave, Brooklyn, NY 11238          325 Franklin LLC                     $0.00
 4     53 Stanhope Street, Brooklyn, NY 11221        53 Stanhope LLC                      $0.00
 5     263 18th Street, Brooklyn, NY 11215           Eighteen Homes LLC                   $0.00
 6     1213 Jefferson Ave, Brooklyn, NY 11221        1213 Jefferson LLC                   $0.00
 7     92 South 4th Street, Brooklyn, NY 11249       92 South 4th St LLC                  $0.00
 8     834 Metropolitan Ave, Brooklyn, NY 11211      834 Metropolitan Avenue LLC          $0.00
 9     1125 Greene Ave, Brooklyn, NY 11221                                                $0.00
 10    1127 Greene Ave, Brooklyn, NY 11221                                                $0.00
 11    1129 Greene Ave, Brooklyn, NY 11221           1125-1133 Greene Ave LLC             $0.00
 12    1131 Greene Ave, Brooklyn, NY 11221                                                $0.00
 13    1133 Greene Ave, Brooklyn, NY 11221                                                $0.00
        Total                                                                             $0.00
               19-23013-rdd              Doc 240        Filed 04/19/21 Entered 04/19/21 16:04:07                   Main Document
                                                                    Pg 50 of 52

Class 4 Claims

                                                           Creditor
              Entity                                                                               Final Numbers
                                    #     Claim #                      Creditor
  1. 53 Stanhope LLC                1       1-2     NYS Dept of Tax & Finance                       $1,024.91
  1. 53 Stanhope LLC                2       2-2     Department of Treasury/IRS                      $2,412.47
  1. 53 Stanhope LLC                3       3-2     NYC Dept of Finance                            $124,761.70
  1. 53 Stanhope LLC                4               Hutman & Hutman                                   $0.00
  1. 53 Stanhope LLC                5               S&F Locksmith INC                                 $0.00
  1. 53 Stanhope LLC                                CS Construction LLC                             $4,255.00
     Total                                                                                         $132,454.08
  3. 325 Franklin LLC               1       1-2     NYS Dept of Tax & Finance                        $604.74
  3. 325 Franklin LLC               2       2-2     Department of Treasury/IRS                      $2,412.47
  3. 325 Franklin LLC               3        4      Shifra Stern                                    $6,920.00
  3. 325 Franklin LLC               4        5      Zlata Stern                                     $6,920.00
  3. 325 Franklin LLC               5        6      Yehuda Stern                                    $6,920.00
  3. 325 Franklin LLC               6               AmTrust North                                     $0.00
  3. 325 Franklin LLC               7               BMW Plumbing                                      $0.00
  3. 325 Franklin LLC               8               Herrick, Feinstein                              $4,700.00
  3. 325 Franklin LLC               9               Hutman & Hutman                                  $375.00
  3. 325 Franklin LLC                               CS Construction LLC                            $20,745.00
     Total                                                                                         $49,597.21
  10. Eighteen Homes LLC            1        1      NYS Dept of Tax & Finance                        $523.71
  10. Eighteen Homes LLC            2        3      Karelisa R. Kimmel                              $1,850.00
  10. Eighteen Homes LLC            3               B&S Enterprise                                    $0.00
  10. Eighteen Homes LLC            4               Best Super cleaning                               $0.00
  10. Eighteen Homes LLC            5               Con Edison                                        $0.00
  10. Eighteen Homes LLC            6               E&S Maintenance                                   $0.00
  10. Eighteen Homes LLC            7               Home Depot                                        $0.00
  10. Eighteen Homes LLC            8               National Grid                                   $1,170.95
  10. Eighteen Homes LLC            9               Park Slope                                        $0.00
  10. Eighteen Homes LLC            10              Perfect Pest                                      $0.00
  10. Eighteen Homes LLC            11              Sign Up                                           $0.00
  10. Eighteen Homes LLC                            CS Construction LLC                            $19,200.00
     Total                                                                                         $22,744.66
  11. 1213 Jefferson LLC            1        1      NYS Dept of Tax & Finance                        $104.74
  11. 1213 Jefferson LLC            2        6      National Grid                                    $205.71
  11. 1213 Jefferson LLC            3               Con Edison                                        $0.00
  11. 1213 Jefferson LLC            4               E&S Maintenance                                   $0.00
  11. 1213 Jefferson LLC            5               Herrick, Feinstein                                $0.00
  11. 1213 Jefferson LLC            6               Oriental Lumber                                   $0.00
  11. 1213 Jefferson LLC            7               Perfect Pest                                      $0.00
  11. 1213 Jefferson LLC                            CS Construction LLC                            $16,800.00
     Total                                                                                         $17,110.45
  12. 92 South 4th St LLC           1        1      NYS Dept of Tax & Finance                        $208.38
  12. 92 South 4th St LLC           2       2-3     Department of Treasury/IRS                       $921.77
  12. 92 South 4th St LLC           3        8      Deutsche Bank National Trust Company              $0.00
  12. 92 South 4th St LLC           4               Certified Lumber                                  $0.00
  12. 92 South 4th St LLC           5               Con Edison                                       $87.66
  12. 92 South 4th St LLC           6               E&S Maintenance                                   $0.00
  12. 92 South 4th St LLC                           Moses Gutman                                   $95,339.00
     Total                                                                                         $96,556.81
  13. 834 Metropolitan Avenue LLC   1        1      Consolidated Edison Company of New York, Inc     $294.13
  13. 834 Metropolitan Avenue LLC   2       2-2     Department of Treasury/IRS                      $1,327.93
  13. 834 Metropolitan Avenue LLC   3        6      National Grid                                     $0.00
  13. 834 Metropolitan Avenue LLC   4        8      NYS Dept of Tax & Finance                      $12,325.32
  13. 834 Metropolitan Avenue LLC   5               100 Jefferson LLC                                 $0.00
  13. 834 Metropolitan Avenue LLC   6               B&S Enterprise                                    $0.00
  13. 834 Metropolitan Avenue LLC   7               Best Super cleaning                               $0.00
  13. 834 Metropolitan Avenue LLC   8               E&S Maintenance                                   $0.00
  13. 834 Metropolitan Avenue LLC   9               Home Depot                                        $0.00
  13. 834 Metropolitan Avenue LLC   10              Klein Slowik                                    $2,029.90
  13. 834 Metropolitan Avenue LLC   11              Oriental Lumber                                   $0.00
  13. 834 Metropolitan Avenue LLC   12              Perfect Pest                                      $0.00
  13. 834 Metropolitan Avenue LLC   13              Site Compli                                       $0.00
  13. 834 Metropolitan Avenue LLC                   Moses Gutman                                   $116,525.00
     Total                                                                                         $132,502.28
  14. 1125-1133 Greene Ave LLC      1        1      NYS Dept of Tax & Finance                        $104.74
  14. 1125-1133 Greene Ave LLC      2        2      Consolidated Edison Company of New York, Inc      $0.00
  14. 1125-1133 Greene Ave LLC      3        8      National Grid                                   $1,102.83
  14. 1125-1133 Greene Ave LLC      4               92 South 4th St LLC                               $0.00
  14. 1125-1133 Greene Ave LLC      5               Ace Hardware                                      $0.00
  14. 1125-1133 Greene Ave LLC      6               Best Super cleaning                               $0.00
  14. 1125-1133 Greene Ave LLC      7               BMW Plumbing                                      $0.00
  14. 1125-1133 Greene Ave LLC      8               E&S Maintenance                                   $0.00
  14. 1125-1133 Greene Ave LLC                      Moses Gutman                                   $288,136.00
     Total                                                                                         $289,343.57
  15. 618 Lafayette LLC             1        1      Consolidated Edison Company of New York, Inc     $371.43
  15. 618 Lafayette LLC             2       2-2     Department of Treasury/IRS                       $822.55
  15. 618 Lafayette LLC             3               E&S Maintenance                                   $0.00
  15. 618 Lafayette LLC             4               Herrick, Feinstein                                $0.00
  15. 618 Lafayette LLC             5               Insurance                                        $307.09
  15. 618 Lafayette LLC             6               Perfect Pest                                      $0.00
  15. 618 Lafayette LLC             7               Site Compli                                       $0.00
  15. 618 Lafayette LLC                             CS Construction LLC                            $25,000.00
     Total                                                                                         $26,501.07
  16. APC Holding 1 LLC             1       1-2     NYS Dept of Tax & Finance                        $654.72
  16. APC Holding 1 LLC             2       2-2     Department of Treasury/IRS                       $100.00
  16. APC Holding 1 LLC             3        4      Consolidated Edison Company of New York, Inc     $209.32
  16. APC Holding 1 LLC             4        9      NYS Dept of Tax & Finance                        $50.00
  16. APC Holding 1 LLC             5               E&S Maintenance                                  $330.00
  16. APC Holding 1 LLC             6               Oriental Lumber                                   $0.00
  16. APC Holding 1 LLC             7               Water & Sewer                                     $0.00
  16. APC Holding 1 LLC                             Amrum Oberlander                               $500,000.00
     Total                                                                                         $501,344.04

                                                    GRAND TOTAL                                    $1,268,154.17
19-23013-rdd   Doc 240   Filed 04/19/21 Entered 04/19/21 16:04:07   Main Document
                                     Pg 51 of 52




                               Exhibit D
                         19-23013-rdd      Doc 240      Filed 04/19/21 Entered 04/19/21 16:04:07     Main Document
                                                                    Pg 52 of 52


Exhibit C


                Debtor                                     Property                     Value*         Estimated Payoff (as of 5/31/21)
 53 Stanhope LLC                        53 Stanhope Street, Brooklyn, NY 11221
 325 Franklin LLC                       325 Franklin Ave, Brooklyn, NY 11238          $2,991,139                $3,783,874.79
 (Joint Owners)
 618 Lafayette LLC                      618 Lafayette Avenue, Brooklyn, NY 11216     $1,721,559                $2,327,944.70
 Eighteen Homes LLC                     263 18th Street, Brooklyn, NY 11215          $1,680,504                $1,472,741.11
 1213 Jefferson LLC                     1213 Jefferson Ave, Brooklyn, NY 11221       $1,395,691                $1,412,446.28
 92 South 4th LLC                       92 South 4th Street, Brooklyn, NY 11249
 834 Metropolitan LLC                   834 Metropolitan Ave, Brooklyn, NY 11211      $4,503,580                $3,019,989.23
 (Joint Owners)
                                        1125 Greene Ave, Brooklyn, NY 11221
                                        1127 Greene Ave, Brooklyn, NY 11221
 1125-1131 Greene Avenue, LLC           1129 Greene Ave, Brooklyn, NY 11221          $5,571,886                $4,326,691.67
                                        1131 Greene Ave, Brooklyn, NY 11221
                                        1133 Greene Ave, Brooklyn, NY 11221
 APC Holding 1 LLC                      568 Willoughby Avenue, Brooklyn, NY 11206     $2,098,539               $2,111,649.92
 Total                                                                              $19,962,898.00             $18,455,337.70

 *Rosewood Realty Group
